¶56 (concurring in dissent) — I concur with the dissent that the statutory underpinning of the jury instruction has been statutorily eroded. See dissent at 631-32; RCW 46.61.500(1) (modern definition of reckless driving). I also agree with the dissent that the error in the instruction was not harmless beyond a reasonable doubt, as required by State v. Brown, 147 Wn.2d 330, 344, 58 P.3d 889 (2002). The erroneous instruction substantially relieved the prosecution of its burden to prove willful and wanton behavior, and I cannot say with confidence—let alone beyond a reasonable doubt—that a properly instructed jury would have found the defendants guilty. To that extent, I concur in the dissent.
Chambers, J.